
	
		II
		110th CONGRESS
		2d Session
		S. 2855
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Mr. Bingaman (for
			 himself and Mr. Smith) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to adjust the
		  dollar amounts used to calculate the credit for the elderly and the permanently
		  disabled for inflation since 1985.
	
	
		1.Inflation adjustment for
			 elderly and disabled credit dollar amounts
			(a)In
			 generalSection 22 of the Internal Revenue Code of 1986 (relating
			 to credit for the elderly and the permanently disabled) is amended by adding at
			 the end the following new subsection:
				
					(g)Inflation
				adjustment
						(1)In
				generalIn the case of any taxable year beginning after 2007,
				each of the dollar amounts contained in subsections (c) and (d) shall be
				increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year, by substituting 1983 for 1992 in
				subparagraph (B) thereof.
							(2)RoundingIf
				any increase determined under subparagraph (A) is not a multiple of $50, such
				increase shall be rounded to the nearest multiple of
				$50.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
